DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on April 26th, 2021 is acknowledged.  By this amendment, claims 1, 2, 4, 10, 12, 13, 23, and 25 have been amended and claims 3 and 15-20 have been cancelled.  Accordingly, claims 1, 2, 4-14 and 21-27 are currently pending in this application and claims 1, 11, and 21 are in independent form.  Applicant’s amendment to claims 1, 2, 4, 10, 12, 13, 23 and 25 had obviated the claim objections indicated in the previous office action.
Terminal Disclaimer
The terminal disclaimer filed on April 26th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/824,665 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
					Allowable Subject Matter
Claims 1, 2, 4-14, and 21-27 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on April 26th, 2021 (see Applicant’s remarks on page 8, line 2 to page 9, line 3), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter 
Claims 2, 4-10, 12-14, and 22-27 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892